EMPLOYMENT AGREEMENT







                      THIS AMENDED AND RESTATED AGREEMENT, effective
_____________, is between THE CLOROX COMPANY, a Delaware corporation (the
"Company"), and ______________ (the "Executive") and replaces a prior agreement
with the same effective date.





RECITAL



                      The Company and the Executive want to enter a written
agreement concerning the terms of the Executive's employment with the Company
and the terms of the termination of that employment.





TERMS OF AGREEMENT



1.       Term of Employment.



          (a)        Basic Term.  The term of this Agreement shall commence on
the effective date of this Agreement and end upon the earliest of (i) the
_______ anniversary thereof (the "Term Date"), as, and to the extent, extended
under Section 1 (b), (ii) the date upon which the Executive's employment is
terminated in accordance with Section 4, and (iii) the first day of the month
following the Executive's 65th birthday.



          (b)        Extension of Term.  Subject to Section 1(a)(iii) and  to
Section 4, the Term Date will be automatically extended from the inception of
this Agreement until the Company gives the Executive written notice that
automatic extension has ceased and that this Agreement is to be terminated on
the Term Date as extended to that point.  The Company's right not to extend the
Agreement shall be with or without cause, and the Company's exercise of its
right not to extend the Agreement will not necessarily terminate the Executive's
employment with the Company.



2.       Position, Duties, Responsibilities.



          (a)        Position.  The Company agrees to continue the Executive in
its employ, and the Executive agrees to continue employment with the Company
subject to the terms and conditions of this Agreement.  The Executive shall
devote his best efforts and the equivalent of full time employment to the
performance of the services customarily incident to the Executive's current
office and to such other services as may be reasonably requested by the Board. 
The Company shall retain full direction and control of the means and methods by
which the Executive performs the above services and of the place(s) at which
such services are to be rendered.



          (b)        Other Activities.  Excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal hours to the business and affairs of
the Company, and to the extent necessary to discharge the responsibilities
assigned to the Executive hereunder, to use the Executive's reasonable best

efforts to perform faithfully and efficiently such responsibilities.  It shall
not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions on a part-time
basis not to exceed five hours per week in the aggregate and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive's responsibilities as an employee of the Company in
accordance with this Agreement.  It is expressly understood and agreed that to
the extent that any such activities have been conducted by the Executive prior
to the Effective Date, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) subsequent to the Effective
Date shall not thereafter be deemed to interfere with the performance of the
Executive's responsibilities to the Company.



3.       Salary; Incentive Compensation; Benefits; Expenses.



          a)         Salary.  In consideration of the services to be rendered
hereunder, including, without limitation, services to any Affiliated Company,
the Executive shall be paid an annual base salary ("Annual Base Salary")
beginning at the level being paid on the effective date, payable at the times
and pursuant to the procedures regularly established, and as they may be
amended, by the Company during the course of this Agreement.  The Annual Base
Salary shall be reviewed periodically in accordance with the Company's regular
administrative practice for adjusting salaries of Executive Officers (the
Chairman of the Board, the President and all Vice Presidents).  The Company may
reduce the Executive's salary only if the salaries of other Executive Officers
of the Company are at the same time being similarly adjusted and if the
percentage reduction in the Executive's salary does not exceed that of the other
Executive Officers.



          (b)        Management Incentive Compensation Plan; Long Term
Compensation Program.  The Executive shall be entitled to participate in the
Company's Management Incentive Compensation Plan (the "MIC Plan") and 1987 Long
Term Compensation Program and any later Long Term Compensation Program which is
primarily based on Company stock (the "LTC Programs") in accordance with the
Company's practice for administering the MIC Plan and the LTC Program with
respect to Executive Officers, unless the Company suspends or terminates the MIC
Plan or the LTC Program, or both.



          (c)        Benefits.  As he becomes eligible therefor, the Company
shall provide the Executive with the right to participate in and to receive
benefits from all present and future welfare benefit plans, practices, policies
and programs (including without limitation, medical, prescription drugs, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs), all incentive savings and
retirement plans, practices and programs, including without limitation the
Supplemental Executive Retirement Plan (the "SERP"), and all similar benefits,
made available generally to Executive Officers of the Company.  The Executive
shall be entitled to annual vacation as determined in accordance with Company
policy which shall be taken with the prior approval of the Company.  The amount
and extent of benefits to which Executive is entitled shall be governed by each
specific benefit plan, as it may be amended from time to time.  The Executive

shall also be entitled to the death and disability benefits described in Section
4.  The Company may suspend or terminate any benefit plan described in this
Section 3(c).



          (d)        Expenses.  The Company shall reimburse the Executive for
reasonable travel and other business expenses incurred by the Executive in the
performance of his duties hereunder in accordance with the Company's general
policies, as they may be amended from time to time during the course of this
Agreement.



4.       Termination of Employment.



          (a)        By Death.  The Executive's employment shall terminate
automatically upon his death.  The Company shall pay to the Executive's
beneficiaries or estate, as appropriate, the salary to which he is entitled
pursuant to Section 3 (a) through the end of the month in which death occurs. 
The Company shall also pay the Executive's beneficiaries or estate, as
appropriate, a pro rata portion (through the date of death) of the Executive's
target MIC Plan award for the fiscal year of his death.  After the payments
called for in this Section 4(a) are made,  the  Company's  obligations hereunder
shall terminate.  This Section shall not affect entitlement of the Executive's
estate or beneficiaries to death benefits under any benefit plan of the Company.



          (b)        By Disability.  Should the Executive begin to receive
benefits under the Company's Long Term Disability Plan, the Executive's
employment may terminate at the Company's option.  If the Company so elects, the
Company shall pay the salary to which the Executive is entitled pursuant to
Section 3(a) through the date of termination, and in lieu of any MIC Plan award
under Section 3(b) for the fiscal year in which termination occurs, the Company
shall pay the Executive a pro rata portion (through the termination date) of the
Executive's target MIC Plan award for the fiscal year of the termination. 
Thereafter the Company's obligations hereunder shall terminate.



          (c)        By Company For Cause.  The Company may terminate the
Executive's employment for Cause (as defined below) at any time without notice
and without liability.  The Company shall pay the Executive the salary to which
he is entitled pursuant to Section 3(a) through the end of the day upon which
termination occurs, and thereafter the Company's obligations hereunder shall
terminate. The Executive shall not be entitled to any MIC Plan award pursuant to
Section 3(b) for the fiscal year in which termination occurs.  Termination shall
be for Cause if:



                      (i)  the Executive willfully neglects significant duties
he is required to perform or willfully violates material Company policy, and,
after being warned in writing, continues to neglect such duties or continues to
violate the specified Company policy;



                      (ii)  the Executive commits a material act of dishonesty,
fraud, misrepresentation or other act of moral turpitude;



                      (iii)  the Executive exhibits gross negligence in the
course of employment; or



                      (iv)  the Executive fails to obey a lawful direction of
the Board of Directors.



          (d)        By the Executive or the Company At Will.



                      (i)  Termination by the Company.  The Company may, at any
time, terminate the Executive's employment without Cause.  If the Company does
so, the severance payment provisions of Section 6 shall apply and the Company
shall have no additional liability.  The Executive hereby agrees that the
Company may dismiss him under this Section 4(d)(i) without regard (A) to any
general or specific policies (whether written or oral) of the Company relating
to the employment or termination of its employees, or (B) to any statements made
to the Executive, whether made orally or contained in any document, pertaining
to the Executive's relationship with the Company.  Nothing in this Section
4(d)(i) shall prevent the Company from exercising its right under Section 4(c)
to terminate the Executive's employment for Cause, and such a termination
(regardless of when made) shall not give rise to damages under Section 6.



                      (ii)  Termination by the Executive.  The Executive may,
upon giving 10 business days' written notice to the Company, terminate his
employment, without liability, for any reason.  If the Executive terminates his
employment pursuant to this Section 4(d)(ii), the Company shall pay  the 
Executive  the  salary  to which he is entitled pursuant to Section 3(a) through
the end of the 10 business days notice period, and thereafter the Company's
obligations hereunder shall terminate.  The Executive shall not be entitled to
any MIC Plan award pursuant to Section 3(b) for the fiscal year in which he
terminates.



          (e)        Termination Obligations.



                      (i)  The Executive hereby acknowledges and agrees that all
personal property and equipment furnished to or prepared by the Executive in the
course of or incident to his employment, belong to the Company and shall, if
physically returnable, be promptly returned to the Company upon termination of
his employment.  "Personal property" includes, without limitation, all books,
manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof, and Proprietary Information (as
defined below).  Following termination, the Executive will not retain any
written or other tangible material containing any Proprietary Information.



                      (ii) Upon termination of his employment, the Executive
shall be deemed to have resigned from all offices and directorships then held
with the Company or any Affiliated Company, and will execute a letter of
resignation if requested.



                      (iii) The Executive's obligations under Sections 4(e), 5,
7 and 14 shall survive termination of his employment and the expiration of this
Agreement.


5.       Post Termination Obligations.



          (a)        Proprietary Information Defined.  "Proprietary Information"
is all information and any idea in whatever form, tangible or intangible,
pertaining in any manner to the business of the Company or any Affiliated
Company, or to its clients, consultants, or business associates, unless:  (i)
the information is or becomes publicly known through lawful means; (ii) the
information was rightfully in the Executive's possession or part of his general
knowledge prior to his employment by the Company; or (iii) the information is
disclosed to the Executive without confidential or proprietary restriction by a
third party who rightfully possesses the information (without confidential or
proprietary restriction) and did not learn of it, directly or indirectly, from
the Company.



          (b)        General Restrictions on Use of Proprietary Information. 
The Executive agrees to hold all Proprietary Information in strict confidence
and trust for the sole benefit of the Company and not to, directly or
indirectly, disclose, use, copy, publish, summarize, or remove from Company's
premises any Proprietary Information (or remove from the premises any other
property of the Company), except (i) during his employment to the extent
necessary to carry out the Executive's responsibilities under this Agreement,
and (ii) after termination of his employment as specifically authorized in
writing by the Board.



          (c)        Non-Solicitation and Non-Raiding.  To forestall the
disclosure or use of Proprietary Information in breach of Section 5(b), and in
consideration of this Agreement, Executive agrees that for a period of two years
after termination of his employment, he shall not, for himself or any third
party, directly or indirectly (i) divert or attempt to divert from the Company
(or any Affiliated Company) any business of any kind in which it is engaged,
including, without limitation, the solicitation of its customers as to products
which are directly competitive with products sold by the Company at the time of
the Executive's termination, or interference with any of its suppliers or
customers, or (ii) solicit for employment any person employed by the Company, or
by any Affiliated Company, during the period of such person's employment and for
a period of one year after the termination of such person's employment with the
Company.



          (d)        Contacts with the Press.  Following termination, the
Executive will continue to abide by the Company's policy that prohibits
discussing any aspect of Company business with representatives  of the press
without first obtaining the permission of the Company's Public Relations
Department.



          (e)        Remedies.  Nothing in this Section 5 is intended to limit
any remedy of the Company under the California Uniform Trade Secrets Act
(California Civil Code Section 3426), or otherwise available under law.



6.       Severance Payments; Requirement of Mitigation; Release.



          (a)        Severance Payments.  The Company and the Executive
acknowledge that it would be impractical or extremely difficult to fix the
Executive's actual damages in the case of termination at will by the Company
pursuant to Section 4(d)(i).  Therefore,

in the event of such a termination and notwithstanding any other provision of
this Agreement, in exchange for and in consideration of Executive's execution
and nonrevocation of a General Release ("Release") in a form substantially
equivalent to the attached Exhibit, and subject to the mitigation provisions of
Section 6(b), the Executive shall be entitled to severance payments made up of
the following components:



                      (i)  Salary Component.



                           Continuation of salary, at a monthly rate equal to
the highest monthly base salary rate in effect during the twelve month period
preceding the termination of employment for a period equal to what would be the
remaining term of this Agreement as determined in Sections 1(a)(i) or (iii) had
the termination not occurred, or until the Executive's death if that occurs
first (the "Severance Payment Period").  Such payments will be made on the
Company's regular semimonthly payroll dates.



                      (ii)  MIC Plan Components.



                                  (A)  Promptly after termination, the Executive
will be paid a lump sum amount equal to 75% of his target MIC Award for the
fiscal year preceding the fiscal year in which the termination occurs, prorated
to the date of termination.



                                  (B)  In addition, for the Severance Payment
Period, together with and in addition to each payment described in (i) above,
the Company shall pay the Executive semimonthly an amount equal to one
twenty-fourth of 75% of the Executive's target MIC Award for the fiscal year
preceding the fiscal year in which the termination occurs, for each year of the
Severance Payment Period.



                      (iii)  Medical/Dental Plans Component.



                                  (A)  Continuation for the Severance Payment
Period on the same basis as an employee of the Company of the right to
participate in any Medical and/or Dental Benefit Plans as and if offered by the
Company to its salaried employees.  The Executive shall not participate in any
other Company sponsored welfare benefit plans after the termination of
employment.



                                  (B)  In addition, if at the end of the
Severance Payment Period the Executive will be age 55 or older and at least 10
years will have passed since the beginning of the Executive's last period of
employment with the Company, continuation of the right to participate in Medical
and/or Dental Plans as and if offered to former employees whose employment
terminated at or after age 55 with ten or more years of service on the same
terms and conditions as for such former employees including premium
contributions from the Executive as in effect from time to time.  Such right to
participate shall apply from the time such coverage would otherwise terminate
pursuant to (iii)(a) and shall continue until the Executive attains age 65;
thereafter the Executive may participate in the Company's Retiree Health Plan as
and if it may exist from time to time in the future, if he would be eligible to
participate pursuant to the terms of that Plan.



                      (iv)  Supplemental Executive Retirement Plans Component.



                        Benefit credits and service accruals under the SERP will
continue during the Severance Payment Period, if, at the end of that period and
taking into account such service accruals the Executive will be age 55 or older
and will be credited with ten or more years of service under the SERP.  During
this period, benefit credits shall be based on the compensation required to be
paid under (i) and (ii)(A) and (B), above, without regard to any adjustment made
pursuant to paragraph 6(b) below.


                      (v)  Long Term Compensation Programs Component.



                                  (A) If the Executive qualifies for
continuation of benefit credits and service accruals under the SERP pursuant to
(iv) above, then for purposes of the LTC Programs his termination of employment
will be deemed to be a Termination of Employment Due to Retirement occurring at
the end of the Severance Payment Period if the Executive irrevocably elects
prior to the beginning of the Severance Payment Period to begin retirement
benefits under the Company's Pension Plan and the SERP at the conclusion of the
Severance Payment Period.  If he does not so elect, all Restricted Stock and
unvested Stock Options and other LTC Program awards which remain at the date of
termination will be forfeited unless their terms specifically provide to the
contrary in the event of a termination by the Company other than for Cause. 
Even in the event such an election is made, any incentive stock options which
are not exercised within 90 days of the beginning of the Severance Payment
Period will convert to non-qualified stock options thereafter.



                                  (B) If the Executive does not qualify for
continuation of benefit credits and service accruals under the SERP pursuant to
(iv) above, or does not make the election described in Section 6(a)(v)(A), then
for purposes of all Plans in the LTC Program, he will be deemed to have
terminated employment on the day prior to the beginning of the Severance Payment
Period.  Shares of Restricted Stock, any unvested stock options and any
Performance Units shall be forfeited.



                      (vi)  Automobile Component.



                           The Executive shall be entitled to purchase the
Company-leased automobile, if any, being used by the Executive prior to
termination at the "buyout amount" specified by the vehicle's lessor.



The parties acknowledge that the amounts and benefits provided in (i) through
(vi) above constitute a reasonable estimate of and compensation for any damages
the Executive may suffer as the result of his termination of employment under
this Agreement.



If the Executive does not execute, or having executed, effectively revokes the
Release, the Company will not be obligated to provide any benefits or payments
of any kind to the Executive.



          (b)        Mitigation Damages.  During the Severance Payment Period,
the Executive shall make reasonable efforts to secure other employment or
self-employment opportunities (the suitability and acceptability of which shall
be in the Executive's sole judgment), and at the Company's request (which shall
not be made more frequently than semi-annually) the Executive shall report his
efforts to the Company.  The Executive shall  promptly  and regularly report to
the Company all earned income, and all medical and dental coverage of the type
described in (a)(iii) above provided or made available to the Executive by a
subsequent employer.


                      (i)  The Executive's severance payments under (a)(i) and
(a)(ii)(B) above, shall be reduced by his Earned Income during the Severance
Payment Period.  "Earned Income" refers to wages, salary, fees or other
immediately taxable compensation for personal services rendered as an employee
or contractor and to the net before tax earnings from self-employment.  The
reduction provided for in this subsection (i) shall apply only to severance
payments due from the Company from and after the Executive's receipt of such
Earned Income.  At the Company's request, the Executive will provide the Company
with copies of appropriate pages of his federal and state income tax returns to
verify Earned Income amounts, from which pages irrelevant material may be
redacted.



                      (ii)  The Executive's medical and dental benefit coverage
under 6(a)(iii)(A) and/or (B) shall be secondary to medical and/or dental
coverage provided to the Executive by a subsequent employer and the Executive
will make every good faith effort to participate in any such coverage.  For any
period during which the Executive does not make such a good faith effort the
Executive's medical and dental plan coverage under 6(a)(iii)(A) and/or (B) shall
be completely suspended.  If medical and dental benefit coverage ceases to be
provided by the subsequent employer, Executive may have his 6(a)(iii)(A) and/or
(B) coverage from the Company become his primary coverage again.



          (c)        Lack of Participation in Qualified Plans.   Upon
termination of employment the Executive shall cease to participate in any
qualified benefit plan maintained by the Company such as the Pension Plan, the
Value Sharing Plan including the Tax Reduction Investment Plan, and the
Executive shall also cease to participate in any welfare benefit plan maintained
by the Company, except as otherwise provided in (a)(iii) above or under the
terms of such plan.  No employee or employer contributions will be made to any
qualified benefit plan based on any bonus paid after after the termination of
the Executive's employment.



7.       Successors.



          (a)        This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.



          (b)        This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.



          (c)        The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company as
hereinbefore  defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.




8.       Notices.  All notices or other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand or mailed, postage prepaid, by certified or registered
mail, return receipt requested, and addressed to the Company at:



                                                       The Clorox Company

                                                        1221 Broadway

                                                       Oakland, CA  94612



                                                       Attn:  General Counsel



or to the Executive at the address written below the Executive's signature on
the last page of this document.



Notice of change of address shall be effective only when done in accordance with
this Section.



  9.        Entire Agreement.  Together with the Change of Control Agreement
effective ___________ between the Executive and the Company, the terms of this
Agreement are intended by the parties to be the final expression of their
agreement with respect to the employment of Executive by the Company and may not
be contradicted by evidence of any prior or contemporaneous agreement.  The
parties further intend that this Agreement and said Change of Control Agreement
shall constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding involving either Agreement.  The Change of Control
Agreement and this Agreement supersede any prior Agreements, written or oral,
between the Company and the Executive concerning the terms of his employment.



10.       Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and by a
duly authorized representative of the Company other than Executive.  By an
instrument in writing similarly executed, either party may waive compliance by
the other party with any provision of this Agreement that such other party was
or is obligated to comply with or perform, provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, or power hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy, or
power provided herein or by law or in equity.



11.       Severability; Enforcement.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.



12.       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.  This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and

legal representatives.



13.       Executive Acknowledgment.  Executive acknowledges (a) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement and has  been advised  to do so by the
Company, and (b) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.



14.       Arbitration.  Any controversy between the Executive, his heirs or
estate and the Company or any employee of the Company, including but not limited
to, those involving the construction or application of any of the terms,
provisions or conditions of this Agreement or otherwise arising out of or
related to this Agreement, shall be settled by arbitration before a single
arbitrator in accordance with the then current commercial arbitration rules of
the American Arbitration Association, and judgment on the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof.  The
location of the arbitration shall be San Francisco, California if the
Executive's current or most recent location of employment with the Company is or
was located at the Company's Technical Center or General Offices.  If it is or
was elsewhere, the arbitration shall be held at the city nearest to the
Executive's last location of employment with the Company which has an office of
the American Arbitration Association.  The arbitrator may in the arbitrator's
discretion award attorney's fees to the Executive.



15.       Withholdings.  The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.



                      The parties have duly executed this Agreement as of the
effective date which appears at the beginning of this Agreement.







THE CLOROX COMPANY

The Company











By:                                                      
                                                                            

            E. A. Cutter   (Executive)

            Its Senior Vice President

            _________________________

            (Address)

            _________________________

            _________________________





